—Judgment unanimously affirmed. Memorandum: The record at the pretrial suppression hearing fully supports the court’s finding of fact that defendant knowingly and voluntarily waived her Miranda rights (see, Miranda v Arizona, 384 US 436). Further, we find that the prosecutor’s remarks during summation did not deprive defendant of a fair trial. His remarks were a proper response to defendant’s testimony and to the remarks on summation of defense counsel. Finally, we reject defendant’s contention that her sentence is harsh and excessive. (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Murder, 2nd Degree.) Present—Callahan, J. P., Doerr, Boomer, Green and Balio, JJ.